United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-1267
                          ___________________________

                                    Michael Hansler

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

          Wendy Kelley, Director, Arkansas Department of Correction, et al.

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                       Appeal from United States District Court
                  for the Western District of Arkansas - Hot Springs
                                   ____________

                             Submitted: October 31, 2019
                              Filed: November 5, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Arkansas inmate Michael Hansler appeals the November 13, 2018, Order of the
district court1 dismissing his claims against numerous Arkansas correctional officials

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
for violating his rights under the First and Fourteenth Amendments and the Religious
Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc-1 et seq. Hansler
argues the district court erred in ruling that his claims for prospective injunctive
relief became moot when he was transferred to another correctional facility, and in
dismissing his constitutional and RLUIPA claims on the ground that defendants’
actions had not placed a substantial burden of his ability to practice the Wiccan
religion. After careful review, we affirm the district court’s rulings on these issues
for the reasons stated in the Order being appealed. Hansler’s additional contention
that the district court denied him due process by failing to adopt certain
recommendations in a July 20, 2017, Report and Recommendation of the magistrate
judge is without merit.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-